Citation Nr: 0531643	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an increased initial rating for discogenic 
disease at L2-L3, L3-L4, L4-L5 by CT scan with clinical L4 
left L5-S1 radiculopathy with myositis, currently evaluated 
as 40 percent disabling.

Entitlement to an increased initial rating for residuals of 
arthroscopy with chondromalacia of the left knee, currently 
evaluated as 10 percent disabling, with a separate 10 percent 
rating for arthritis of the left knee assigned effective June 
24, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from May 1984 to February 1987 
and from October 1988 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  That decision denied compensable 
ratings for the veteran's back and left knee disorders.  A 
September 1997 rating decision granted entitlement to a 40 
percent rating for the veteran's back disorder and a 10 
percent rating for the veteran's left knee disorder.

The claims were remanded in December 2000.  At that time, the 
RO had identified the issues as entitlement to earlier 
effective dates for both disability ratings.  The Board noted 
that a copy of the rating decision, which granted service 
connection for both disorders, was sent to the veteran in 
January 1994 to the address listed on the veteran's October 
1993 claim.  The veteran submitted a change of address in 
December 1993.  As there was no indication of record that the 
veteran received notice of the original rating decision 
granting service connection for the disabilities at issue, 
the Board found that the issues before the Board were issues 
of entitlement to increased initial ratings for both 
disorders.  The Board, as mentioned, then remanded the claims 
in December 2000 for further development.

The Board again remanded the claims in November 2003 for 
further development.

An October 2005 rating decision granted a separate 10 percent 
rating for arthritis of the left knee effective June 24, 
1998.

The issue of entitlement to an increased rating for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased initial rating for a left knee 
disorder has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to the claim, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that residuals of a 
left knee injury with chondromalacia of the patella are 
productive of more than slight instability of the left knee.

3.  There is arthritic involvement of the left knee with some 
tenderness and painful motion, which is documented in the 
service medical records.


CONCLUSIONS OF LAW

1.  Residuals of an arthroscopy with chondromalacia of the 
left knee are not more than 10 percent disabling according to 
the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2005).

2.  Arthritis of the left knee is 10 percent disabling 
effective October 9, 1993, according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in March 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified at a 
hearing before a hearing officer held at the RO in August 
1997.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
veteran before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran was treated 
for complaints associated with his left knee from August 1989 
through October 1993.  A September 1991 service medical 
record indicated that an x-ray of the left knee was 
interpreted as showing early degenerative changes without 
evidence of acute abnormalities.

A December 1993 rating decision granted service connection 
for a left knee condition and assigned an initial 
noncompensable rating, effective October 9, 1993.

An August 1996 VA examination report noted that the veteran 
complained of pain in the anterior aspect and medial portion 
of the left knee that worsened when flexing the knee.  The 
veteran also reported occasional locking of the left knee.  
On examination, there was no swelling or deformity of the 
knee noted.  There was no instability of the left knee joint.  
There was tenderness to palpation on infrapatellar bursa and 
the patellar tendon.  He had positive patella grinding test 
of the left knee.  There was no muscle atrophy of the left 
knee.  The examiner noted that the veteran had full range of 
motion of the knee.

An August 1997 VA examination report noted that the veteran 
complained of occasional numbness in the left knee with 
locking.  On examination, there was no swelling of the knee.  
There were no deformities of the knee.  He had a strongly 
positive patellar grinding test.  There was mild crepitation 
of the joint.  There was no instability or subluxation.  He 
had moderately severe tenderness to palpation of the patellar 
area and infrapatellar bursa.  He had a 2-centimeter atrophy 
of the left quadriceps 3 inches suprapatellarly.  He had mild 
weakness of the left knee extensor muscles in the quadriceps 
with a muscle strength graded at 4/5, which was limited due 
to pain.

The veteran testified before a hearing officer at a hearing 
held at the RO in August 1997.  He stated that his left knee 
became swollen when he spent a lot of time on his feet.  He 
testified that he spent a lot of time on his feet at work.  
The veteran indicated that his knee stiffened up and locked.  
He also reported experiencing numbness in the left knee.

A September 1997 rating decision granted an increased rating 
of 10 percent for the veteran's left knee disorder, effective 
March 21, 1996.

A June 1998 VA x-ray report noted that x-rays of the left 
knee were interpreted as showing minimal osteoarthritic 
changes of the left knee.

A January 1999 VA examination report noted that the veteran 
complained of severe left knee pain.  The veteran reported 
there were no episodes of dislocation or recurrent 
subluxation.  On examination, flexion was to 140 degrees and 
extension was to 0 degrees.  There was no painful motion 
noted.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement.  There was 
mild crepitation of the left knee joint.  The veteran's gait 
was normal and no ankylosis of the left knee was noted.

A November 1999 VA MRI of the left knee was interpreted as 
showing no significant bony or soft tissue abnormalities.

An April 2000 VA treatment note reflected continued 
complaints of left knee pain.  On examination, there was mild 
swelling of the left knee.  Range of motion was 0 to 160 
degrees with mild crepitance.  Varus and valgus stress tests 
were negative.  Lachman test was negative.  Anterior and 
posterior drawer tests were negative.

The Board remanded the claim in December 2000 with 
instructions to obtain VA treatment records and schedule the 
veteran for a VA examination.  This development was 
completed.

A September 2002 VA examination report noted that the veteran 
complained of constant left knee pain, cracking sounds and 
occasional locking of the knee during ambulation.  On 
examination, extension was to 0 degrees and extension was to 
125 degrees.  Motion became painful at 125 degrees of 
extension.  The examiner noted that the veteran was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  The veteran was noted to have good knee 
stability.  Anterior and posterior drawer tests were 
negative.  Lachman test was negative.  Varus/valgus stress 
test was negative.  McMurray's test was negative.  There was 
tenderness to palpation at the medial and lateral joint 
lines.  Patellar grind test was positive.  The examiner noted 
that there was no limitation of function of the left knee.  
There was no weakened movement, excess fatigability, 
subluxation or incoordination.  Pain was not significantly 
limiting functional ability.

An October 2002 rating decision granted an effective date of 
October 9, 1993 for the 10 percent rating assigned to the 
veteran's left knee disorder.

The Board remanded the claim in November 2003 with 
instructions to obtain identified treatment records.  Such 
records were obtained and associated with the claims folder.

A June 2005 VA treatment note indicated that the veteran 
complained of left knee pain.  On examination, there was no 
effusion and no warmth.  There was medial joint line 
tenderness and crepitation.  Range of motion was noted to be 
0 to 120 degrees with pain at extremes.  Lachman test was 
negative.  Posterior drawer test was negative.  No varus or 
valgus instability was noted.  McMurray and Appley tests were 
positive.

An August 2005 VA MRI of the left knee was interpreted as 
showing a small knee effusion.  No definite meniscal or 
ligamentous tear was identified.  No bony marrow abnormality 
was noted.  The patellar articular cartilage was noted to be 
well preserved.

An August 2005 rating decision granted a separate 10 percent 
rating for arthritis of the left knee, effective June 24, 
1998.  The rating decision noted that June 24, 1998, the date 
of a VA x-ray interpreted as showing degenerative changes, 
was the date the facts showed entitlement to the benefit.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the left knee.  In a General 
Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), General 
Counsel established that when a veteran has arthritis and is 
rated separately under instability of the knee, Diagnostic 
Code 5257, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
5257.  See also VAOGCPREC 9-98 (August 14, 1998).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran currently has separate ratings of 10 percent for 
his left knee under Diagnostic Code 5003 and 5257.  The Board 
notes that a separate rating for diagnosed arthritis of a 
joint is available where the veteran is rated under a 
diagnostic code that does not already contemplate limitation 
of motion.  See VAOGCPREC 9-98 (August 14, 1998).

With regard to Diagnostic Code 5257, the Board finds that the 
evidence of record does not support the assignment of a 
rating in excess of 10 percent at this time.  The August 1996 
VA examination report noted there was no instability of the 
left knee.  The January 1999 VA examination report noted that 
there was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  The September 
2002 VA examination report noted that the knee had good 
stability, and indicated there was no weakened movement, 
excess fatigability, subluxation or incoordination.  Clinical 
records do document tenderness to palpation ranging from mild 
to moderately severe and the August 1997 VA examination 
report documents some atrophy of the left quadriceps.  Based 
on a review of all the clinical records the Board finds that 
the veteran's left knee disability is productive of no more 
than slight impairment attributable to the instability and a 
10 percent rating under Diagnostic Code 5257 is appropriate.

In addition, the Board notes that a separate 10 percent 
rating under Diagnostic Code 5003 for the veteran's arthritis 
of the left knee is appropriate.  In this regard, the Board 
notes that the clinical records show that degenerative 
changes were noted in service on a September 1991 x-ray 
report.  The June 2005 VA treatment note, which noted the 
most impaired range of motion of record, indicates that the 
veteran's range of motion was 0 to 120 degrees.  While other 
clinical records document pain with motion, and some swelling 
and tenderness, there are no clinical records documenting 
limitation of motion that would meet the criteria for a 
compensable evaluation under either Diagnostic Code 5260 or 
5261.  Accordingly, the Board finds that, based on all the 
evidence of record, the veteran's limitation of motion would 
not currently be compensable under the appropriate diagnostic 
codes and a separate rating for the left knee that is higher 
than 10 percent is not warranted in this instance.  

The Board notes that in addition to the appropriateness of 
the 10 percent rating, the effective date for such rating is 
also at issue.  The RO noted that the effective date for the 
separate rating was assigned based on the date that the facts 
showed entitlement to such rating.  The decision noted that 
June 24, 1998, was the date on which the facts indicated that 
arthritis was evident and, as such, the veteran was entitled 
to the benefit.  The assignment of effective dates of awards 
is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 
38 C.F.R. § 3.400 (2005).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later." 38 C.F.R. § 3.400.  The Board notes 
that the veteran's service medical records document early 
degenerative changes of the left knee, so a 10 percent rating 
for arthritis of the left knee is appropriate for the entire 
period currently under review, as the initial claim for the 
benefit at issue, which is still pending, as was pointed out, 
was dated in October 1993.  Accordingly, an earlier effective 
date of October 9, 1993 for a separate 10 percent rating for 
arthritis of the left knee is granted.

The Board further notes that the current, combined rating of 
20 percent takes into consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca.  A higher rating is not warranted, as the 
veteran does not meet the required criteria, even considering 
those provisions.  It is also significant to note that a VA 
examination in September 2002 specifically observed that 
there was no limitation of function of the left knee.  In 
addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's left knee disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would make a remand for 
consideration of an extraschedular evaluation necessary at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.

ORDER

Entitlement to an increased initial rating for residuals of 
arthroscopy with chondromalacia of the left knee, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an initial rating of 10 percent for arthritis 
of the left knee is granted, effective October 9, 1993, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

A review of the record indicates that the veteran was 
scheduled for a VA spinal examination in January 2005.  A 
report of such examination is not currently of record.  A 
copy of the examination report should be associated with the 
claims folder in order for the Board to fairly adjudicate the 
veteran's claim.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain a copy of the 
January 2005 VA spinal examination 
report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


